

116 HRES 1039 IH: Expressing support for the designation of April 13, 2020, as “National Borinqueneers Day”.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1039IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Miss González-Colón of Puerto Rico (for herself, Mrs. Murphy of Florida, Mr. Serrano, Mr. Posey, Ms. Shalala, Mr. Soto, Mr. Steube, Mr. Hastings, Ms. Wilson of Florida, Mr. Bilirakis, Mr. Webster of Florida, Mr. Thompson of Pennsylvania, Mr. Lewis, Mr. King of New York, Mr. Diaz-Balart, Mr. San Nicolas, Mr. Cole, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of April 13, 2020, as National Borinqueneers Day.Whereas, in 1898, Puerto Rico became a territory of the United States and, the following year, Congress authorized raising a military unit of volunteer soldiers on the island, which was organized as the Puerto Rico Regiment of Volunteer Infantry;Whereas, in 1908, Congress incorporated the regiment as part of the regular United States Army as the Puerto Rico Regiment of Infantry;Whereas, in 1917, after the United States entry into World War I, the Puerto Rico Regiment of Infantry was sent to Panama to defend the Panama Canal Zone;Whereas, in 1920, Congress redesignated the unit as the 65th Infantry Regiment of the United States Army;Whereas during World War II, the 65th Infantry Regiment served in North Africa and Europe, including combat operations in France and Germany for which members of the unit received commendations for valiant service, including 1 Distinguished Service Cross, 2 Silver Stars, 2 Bronze Stars, and 90 Purple Hearts;Whereas, in 1950, the 65th Infantry Regiment deployed to South Korea, and during the voyage the soldiers nicknamed the unit the Borinqueneers, a reference to the native Taíno Tribe’s name for the island of Puerto Rico;Whereas during the Korean war, the 65th Infantry Regiment (hereinafter, the Borinqueneers) engaged in substantial combat operations on the Korean Peninsula, and the unit played a central role in several important offensives and counter-offensives that earned it well-deserved admiration and commendation;Whereas the Borinqueneers’ extraordinary service during the Korean war resulted in the Regiment receiving 2 Presidential Unit Citations (Army and Navy), 2 Republic of Korea Presidential Unit Citations, a Meritorious Unit Commendation (Army), a Navy Unit Commendation, the Chryssoun Aristion Andrias (Bravery Gold Medal of Greece), and campaign participation credits for United Nations Offensive, Chinese Communist Forces (CCF) Intervention, First United Nations Counteroffensive, CCF Spring Offensive, United Nations Summer-Fall Offensive, Second Korean Winter, Korea Summer-Fall 1952, Third Korean Winter, and Korea Summer 1953;Whereas the Borinqueneers’ extraordinary service during the Korean war also resulted in numerous individual commendations and awards for its soldiers, including 1 Medal of Honor, 9 Distinguished Service Crosses, more than 250 Silver Stars, more than 600 Bronze Stars, and more than 2,700 Purple Hearts;Whereas, in 1956, the 65th Infantry Regiment was deactivated from the regular United States Army and, in 1959, its units and regimental number were assigned to the Puerto Rico National Guard;Whereas, in 1982, the United States Army Center of Military History officially authorized designating the 65th Infantry Regiment as the Borinqueneers; andWhereas, on April 13, 2016, Congress awarded the Congressional Gold Medal to the 65th Infantry Regiment in recognition of the Borinqueneers’ numerous contributions to American history and outstanding military service from World War I through the recent conflicts in Afghanistan and Iraq: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Borinqueneers Day;(2)recognizes the bravery, service, and sacrifice of the Puerto Rican soldiers of the 65th Infantry Regiment in the armed conflicts of the United States in the 20th and 21st centuries;(3)expresses deep gratitude for the contributions to the Armed Forces that have been made by hundreds of thousands of patriotic United States citizens from Puerto Rico; and(4)urges individuals and communities across the United States to participate in activities that are designed—(A)to celebrate the distinguished service of the military veterans who served in the 65th Infantry Regiment, known as the Borinqueneers;(B)to pay tribute to the sacrifices made and adversities overcome by Puerto Rican and Hispanic military service members; and(C)to recognize the significant contributions to American history made by the 65th Infantry Regiment, known as the Borinqueneers.